At the outset I should like, on behalf of the Ethiopian delegation and on my own behalf, to congratulate you? Sir, on your unanimous election to the presidency of this very important session of the General Assembly. I wish you every success, and assure you of the fullest co-operation of my delegation in the discharge of the onerous responsibilities entrusted to you.
I should like also to take this opportunity to express my delegation's appreciation to the outgoing President, Ambassador Paul Lusaka, for the able manner in which he guided the work of the thirty-ninth session of the General Assembly.
I also feel particularly happy to express my admiration for the diligence and skill with which our Secretary-General, Mr. Javier Perez de Cuellar, is managing the affairs of the United Nations.
Forty years ago the vast majority of mankind collectively succeeded in bringing an end to the madness and horror of nazism and fascism. Beginning with the aggression against my country in 1935, these forces of darkness had spread death and destruction on an unprecedented scale throughout Europe, Africa and Asia.
Embittered by this horror and inspired by the noble ideal of saving "succeeding generations from the scourge of war", the nations of the world entered into a covenant pledging to beat their swords into ploughshares, and established an international organization to harmonize their actions. The United Nations Charter is, thus, an embodiment of this commitment and of the deepest aspirations of mankind for peace, social progress and justice.
Since its founding, the United Nations has, without doubt, accomplished much. It has been instrumental in the acceleration of the decolonization process and has also contributed to the strengthening of global understanding and international co-operation in such diverse fields as economic and social development, the respect for human rights and the rights of peoples, and the elimination of all forms of discrimination.
However, given our immense capacity for collective endeavors, the wide gap that still exists between the achievements of the United Nations and our collective aspirations as enshrined in the Charter leaves no room for complacency, particularly in the present perilous international situation.
Mass poverty and the specter of nuclear annihilation continue to constitute formidable challenges to our common resolve and goals of global peace and prosperity. Lack of trust among nations, the desire to achieve national objectives by the threat or use of force, and indifference to the lawless acts of some not only have run counter to the commitment we have undertaken in the Charter of the United Nations, but have actually become sources of global tension.
The retreat from multilateralism by some States has rendered the United Nations less effective in resolving conflicts and in arresting the ever-deteriorating economic and social conditions, particularly of the developing countries. No less ominous is the trend to undermine the effectiveness of multilateral institutions by actual or threatened withdrawal from important
international organizations, such as the United Nations Educational, Scientific and Cultural Organization (UNESCO). Such maneuver obviously constitute an assault on the entire United Nations system and on the very concept of multilateral co-operation.
It is, of course, unfortunate that some consider the united Nations to be a mere forum for sterile polemics, where important and pressing international political, economic and social issues continue to appear perennially on the agenda of the General Assembly without any prospect of their resolution. Such views, I believe, underestimate the achievements and potentials of the .United Nations.
In this context, we note with gratification the observance of the twenty-fifth anniversary of the adoption in 1960 of the Declaration on the Granting of Independence to Colonial Countries and Peoples, a Declaration which stands as a living testimony to what the United Nations can achieve. The adoption of this Declaration was and still is an act of justice to those who have been and are still denied their inalienable rights to freedom and independence. By invoking this historic Declaration millions of subjugated peoples have been able to attain their independence and join the community of free nations.
One significant and important exception is, of course, Namibia. During the past four decades, the United Nations has adopted numerous resolutions on Namibia. But so far it has failed to dislodge the racist regime of Pretoria from its illegal occupation.
Indeed, the United Nations plan for Namibia, as contained in Security Council resolution 435 (1978), remains unimplemented as a result of the obduracy of the racist regime and the duplicity of some of its Western sponsors. By introducing extraneous issues into the implementation of the plan and by installing an illegal puppet administration in Windhoek, the forces of racism and imperialism have blocked the peaceful transition of Namibia to independence. In this connection, we vigorously condemn the so-called policy of linkage and call upon its proponent to abandon this self-serving stratagem and work with the United Nations in favor of the speedy decolonization of Namibia.
In South Africa, the struggle of the oppressed people has today reached-a crucial stage. The fury of the masses has exploded into popular action. The flame of freedom has been set ablaze.
In the hope of extinguishing this flame, the racist regime has, none the less, responded with its all too familiar brutality. With the imposition of a state of emergency, the regime appears bent on leaving no stone unturned in its vain attempt to contain an uncontrollable situation. We are certain that the trepidation of Pretoria's fascist regime and its resort to naked force will only fuel the fire to stoke the flames of freedom and equality.
Already, the oppressed people in South Africa and Namibia are intensifying the armed struggle under the leadership of their liberation movements, the African National Congress (ANC) and the South West Africa People's Organization (SWAPO), respectively. We know for sure that the beginning of the end of the racist regime is well under way. But we equally recognize that, unless the international community acts more forcefully and decisively now, much blood is bound to be spilled in southern Africa. Pretoria will, of course, not be the only one to be held responsible for this crime against humanity. Those Western Powers that have aided and abetted racism for so long and continue to do so now will have to share the blame and responsibility.
To escape this responsibility, the Western Powers in general and the United States Government in particular must disengage and be seen to be disengaging themselves from the genocide in South Africa. They must also impress upon
Mr. Botha that the policy of "constructive engagement" was not intended to destructively engage the defenseless people of South Africa with bayonets, bullets and bazookas. Disengagement from Pretoria must, therefore, be immediate and total. This, I submit, is the moral imperative of the time.
In this regard, we are encouraged by the popular movement in North America and Western Europe for the immediate and unconditional release of political prisoners, such as Nelson Mandela, and in support of sanctions against South Africa. Without the release of Nelson Mandela and other representatives of the Sou tit African people, there can be no effective political process in South Africa and no bridge can be built across the racial chasm.
As regards sanctions, we are discouraged by the hesitant and token measures so far taken by certain Western Governments and their attitude of selective morality. South Africa depends on the economies of the Western States, which are in a position to say, and have a moral obligation to say, to Pretoria, "we are not prepared to finance apartheid" which, I submit, is an outgrowth of nazism and fascism. The purpose of sanctions is to avert a racial blood-bath in southern Africa.
Already the threat of financial sanctions and disinvestment has driven the leadership in Pretoria to think about reforms. But apartheid cannot be reformed. It has to be dismantled completely, and for that the pressure has to be continued. We therefore call upon Western Governments to join us here and now in the United Nations in imposing comprehensive mandatory economic sanctions against South Africa through the instrumentality of the Security Council.
History has demonstrated that freedom, equality and independence do not come without sacrifice. The oppressed in southern Africa know this and, for their freedom and dignity, are prepared to sacrifice and are sacrificing even their lives, let alone the few marginal benefits that result from the merciless exploitation of their resources.
From this rostrum I pay a tribute and homage to the millions in Namibia and South Africa who have sacrificed so much for so long to bring closer the day of freedom and independence. Their cause is just and their sacrifices shall not be in vain. In Ethiopia, indeed in the whole of Africa, are resolved to assist the armed struggle and the campaign to isolate Pretoria until Namibia accedes to independence and a just and democratic society is established in a united South Africa, with the current leadership swept on to the rubbish heap of history. Socialist Ethiopia also reaffirms its militant solidarity with the front-line and other neighboring-States in their heroic efforts to withstand the onslaught and resist the pressure of racist Pretoria.
For close to four decades armed conflicts in the Middle East have not only claimed a huge toll of lives and destruction of property but have also been sources of grave danger to international peace and security. An end to the blood-letting in the area can only come about with the withdrawal of Israeli forces from all territories occupied since 1967 and the exercise by the suffering Palestinian people of their inalienable right to self-determination and to a sovereign and independent statehood.
Another essential ingredient for peace in the Middle East is scrupulous respect for the sovereignty and territorial integrity of Lebanon and all other States in the region. In this connection, Ethiopia condemns the recent Israeli aggression against Tunisia and its deliberate extension of the Middle East conflict to the Maghreb.
Other international problems which still engage the attention of the international community are the Iran-Iraq war and the situations in Western Sahara, Afghanistan, the Korean peninsula, Kampuchea, Central America and Cyprus. Ethiopia's position on all these issues has been repeatedly expressed in the past from this same rostrum and needs no further elaboration. Nevertheless, I should like to reaffirm our solidarity with the Nicaraguan people and Government in their just struggle to defend their revolution and sovereignty from imperialist and externally-supported elements and express our full support for the Contadora peace process.
Our solidarity also goes to the Korean people, who are striving for their peaceful reunification. We are convinced that the withdrawal of foreign forces and the dismantling of foreign military bases in the peninsula will go a long way to accelerate the process of national reunification.
Our persistent expression of concern at the aggravation of international tension and our insistent call for the peaceful resolution of international conflict stem partly from knowledge of the possibility that any local, regional or international dispute could eventually lead to a nuclear confrontation. Nuclear weapons, as we all recognize, have made the world an unsafe place to live in. And yet no single issue has more completely failed to meet even the minimal aspirations of the peoples of the world than that of disarmament.
The desire o£ imperialism to achieve military superiority under the guise of nuclear deterrence has surely exposed mankind to the danger of global nuclear holocaust. The so-called strategic defense initiative, contrary to the argument of its proponents, would undoubtedly markedly increase the risks of nuclear war. Every step in the sophistication of such weapons continues to accelerate man's journey to doomsday. With the nuclear arms race, not only have the sense of insecurity and the risks of nuclear war been increased but, as a result of the huge human, financial and material resources absorbed by arms production, the progress and prosperity of much of humanity has been unjustly forfeited.
We are, however, gratified to note that the leaders of the Soviet Union and the United States have at long last agreed to meet in Geneva to resume serious bilateral negotiations on questions related to space and nuclear arms. We hope that the negotiations will open the way for an effective disarmament agreement.
We reiterate our steadfast position in favor of the denuclearization of Africa and the maintenance of the Indian Ocean as a zone of peace as part of the disarmament process in general and the control of the spread of nuclear weapons in particular. In this respect and in line with the long-standing decisions of the United Nations and the Movement of Non-Aligned Countries, as well as those of the Organization of African Unity, we call once again for the elaboration of a treaty on the denuclearization of Africa and for the speedy convening of the conference on the Indian Ocean.
I should like now to turn to the very serious economic and social situation facing much of humanity. It is a fact of contemporary international life that the world economy is becoming more and more interdependent, requiring the intensification of co-operation among nations on a mutually beneficial basis. At the present time, however, world economic relations are unfortunately characterized by inequalities and imbalances to the disadvantage of the developing nations. The incessant and just call of the developing countries for the establishment of a new international economic order has so far been neglected and their efforts have been frustrated by the few nations which benefit from the existing lopsided relations. Despite such resistance, the world community should none the less strive to bring about international co-operation in establishing a just and equitable international economic order. Co-operation implies a sense of shared responsibility for human welfare and an unswerving commitment to human solidarity. Failure to achieve global co-operation for the betterment of mankind will undoubtedly result in a grim alternative, the alternative of more rigid, fragmented and power-dominated international economic relations.
In this context, it is disturbing to note that the situation of the least developed countries, far from being ameliorated, has further deteriorated, largely owing to the devastating impacts of the international economic crisis and recurrent natural disasters. Although some donor countries have increased their assistance since the adoption of the Substantial New Program of Action, its volume has been so insufficient and its distribution so uneven that it has failed to enable the least developed countries to achieve a minimum degree of performance in economic and social development as envisaged in the Program.
The accelerated, effective and full implementation of the Program during the remaining part of the decade, I submit, is a commitment that the international community has entered into and from which it cannot shy away.
As is well-known, most of the least developed countries are in the African continent whose already critical economic condition has been further exacerbated by the unfavorable world economic environment, characterized by the collapse of commodity prices, the spread of protectionism, the decline in official development assistance and the increasing burden of external indebtedness. Moreover, the fragile economies of African countries have also been hard hit by the prolonged drought and other natural calamities as well as by the alarming pace of desertification.
While this economic and social crisis of Africa has fortunately drawn the attention of the international community, Africa itself has set out long-term, medium-term, and short-term strategies at the national, sub-regional and regional levels, not only to cope with the emergency needs but also to lay the foundation for an internally generated and self-reliant process of development.
Much of Africa's efforts and resources have to be complemented by that of the international community, however, and the twenty-first Assembly of Heads of state and Government of the Organization of African Unity (OAU) has called for the convening of a special session of the United Nations General Assembly, both to sensitize further the world community and to mobilize additional resources. African leaders have also called for the convening of an international conference to search for ways and means to alleviate the heavy debt burden shouldered by many African States. We have every confidence that those calls will receive the favorable response they so rightly deserve from the international community.
While referring to the economic crises in Africa, I cannot but make some brief remarks about the situation in my own country. I have, of course, to preface my remarks by expressing the deep and heartfelt gratitude, of the Ethiopian people and Government, to all those Governments, to the United Nations system, to intergovernmental and non-governmental organizations, to the relief workers, the
artists and the media, indeed to all men and .women of goodwill who have so generously given us-assistance to save the lives of the drought victims in Ethiopia. Without their help and assistance, thousands would have perished for lack of food and adequate medical care.
In this connection, a sincere word of thanks is due to Mr. Javier Perez de Cuellar, Secretary-General of the United Nations and to all the heads of the agencies within the United Nations family, indeed, to all those indefatigable international civil servants for all they have done to give life and hope to millions of my compatriots. At this juncture, I would be remiss in my duty if I were to fail to express Ethiopia's gratitude to Mr. Bradford Morse and his colleagues in the Office for Emergency Operations in Africa and to Mr. Kurt Jansson, the united Nations Assistant Secretary-General for Emergency Operations in Ethiopia, whose unparalleled contributions and compassion have strengthened our faith in both the Unite.3 Nations and in humanity at large.
While relief assistance and logistical support from the international community will have to continue for the immediate future, I have to stress that attention and assistance must now be focused more on how best to avoid similar tragedies in the future. This of course, leads us to the question of rehabilitation and long-term development.
For its part, the Ethiopian Government has already mapped out strategies for an integrated rural development, including the voluntary settlement of people from drought-prone areas to more fertile, but sparsely populated parts of the country. Mobilizing the human, material and financial resources at its disposal, the Government has so far settled over half a million people in the more fertile parts of the country. Furthermore, the Ethiopian Government has already determined that food production and the rehabilitation of agriculture will be given high priority in the nation's development efforts. All these plans will, undoubtedly, require resources, of various kinds, which we do not possess in adequate amount. Much as we are determined to make the present tragedy the last in our history, we dare hope that the international community will help us in this noble endeavor by matching its humanitarian relief assistance with increased support for rehabilitation and development.
At a time when the Ethiopian people and Government have been engaged in a massive campaign to contain and indeed eliminate the consequences of drought, an operation was set in motion by Israel, with the connivance and participation of the regime of former President Nimeiry, to lure and forcibly abduct members of the Ethiopian Falasha community to Israel. The Falashas, who have lived among their Ethiopian compatriots for thousands of years and who have no connection with Israel whatsoever, were uprooted from their original habitat and are now living in a land with which they have no cultural, geographical, historical, religious or anthropological links. Discriminated against and totally isolated from the Israeli society, they now lead a strange and miserable life in Israel. From this rostrum, I therefore call upon the United Nations and the international community to help us in the immediate and unconditional repatriation of our Ethiopian compatriots, to live in dignity, in the land of their birth where they rightfully belong.
In connection with the plight of children, I am happy to inform this Assembly that the Ethiopian Government is fully committed to realize the goal of universal immunization by the year 1990. Already a trial immunization campaign is under way in Addis Ababa in which most of the children under the age of two have been immunized. This campaign will be expanded in a phased manner throughout the country. In commending the United Nations Children's Fund (UNICEF) and the World Health Organization (WHO) and their executive heads for their efforts in this regard, I should like to call upon the international community to increase its assistance to Member States and to the agencies involved.
Regarding the status of women, one of the most productive segments of our society, again, Ethiopia recognizes that its revolution would not he complete, and indeed, would be less deserving of that name without the full and effective participation of our women in the development process. We therefore welcome the successful conclusion of the World Conference of the United Nations Decade for Women held recently in Nairobi and the adoption by consensus of the Forward Looking Strategies.
Over the past 40 years, the United Nations has traversed a long and difficult path and we can all be proud that our Organization has survived, and has even thrived in some respects. Its membership has grown threefold, while the network of organizations within it and the variety of activities undertaken by it have greatly expanded. For us this underlines the fact that the United Nations remains the last hope of mankind and the sole universal forum for multilateral efforts in the search for solutions to common problems.
Although the past performance of the United Nations leaves much to be desired, its failures cannot be ascribed to shortcomings in the structure and function of the Organization. The strength and weakness of the Organization corresponds to the support which its Members are ready or reluctant to give it. Our task today should, therefore, be one of introspection. We should also utilize this occasion to rededicate ourselves to the noble objectives of the United Nations. We have to strive that the future which we will bequeath to our children and grandchildren will be markedly different from the past we had to endure.
Let us, therefore, march forward together with the United Nations for a better world, and in the meantime, the struggle continues.
